El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
El alcalde de Patillas fué residenciado y depuesto por la asamblea municipal a virtud de varios cargos específicos, el primero y el segundo de los cuales eran, en síntesis, que el alcalde había arrendado parte de la plaza del mercado del municipio en contravención a una ordenanza municipal dis-poniendo el alquiler de esa propiedad sólo mediante actua-ción de la asamblea a tenor de los términos de la sección 79 de la Ley Municipal, y que había dispuesto de sesenta dólares re-cibidos por él en concepto de arrendamiento, en perjuicio del municipio, en lugar de ingresarlos en el tesoro municipal.
No se introdujo en evidencia la aludida ordenanza, pero la sección 79 de la Ley Municipal provee que cualquier orde-nanza autorizando el arrendamiento de bienes raíces perte-necientes al municipio o bajo su dirección, debe adoptarse por no menos de las dos terceras partes del número total de miembros de que se compone la asamblea. El que el dinero recibido como arrendamiento fuera entregado al director de una orquesta local y el alcalde no se lo apropiara para sí,- no puede excusar el mal uso de dineros pertenecientes al municipio.
No es necesario discutir las cuestiones encaminadas a impugnar la suficiencia de la prueba aducida en apoyo de otros cargos.

Debe confirmarse la decisión de la asamblea municipal.